Exhibit 10.4

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of this
25th day of July, 2010, by and among Cell Therapeutics, Inc., a Washington
corporation (the “Company”), and the parties listed on the signature pages
hereto (each, a “Holder” and collectively, the “Holders”).

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, understandings and intentions:

A. Prior to the date hereof, each Holder purchased from the Company, and the
Company issued and sold to such Holder, warrants exercisable to purchase shares
of the Company’s common stock, no par value (the “Common Stock”).

B. Pursuant to this Agreement, each Holder desires to exchange (the “Exchange”)
the outstanding warrants exercisable to purchase that number of shares of Common
Stock held by such Holder and represented by the warrant numbers listed opposite
such Holder’s name on Schedule A attached hereto (the “Old Warrants”) for new
warrants exercisable to purchase a corresponding number of shares of Common
Stock substantially in the form of Exhibit A attached hereto (the “New
Warrants”), on the terms and subject to the conditions set forth in this
Agreement.

C. Pursuant to this Agreement, the Company desires to issue to each Holder the
applicable New Warrants in exchange for the applicable Old Warrants.

NOW, THEREFORE, in consideration of the premises and agreements set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Exchange. On the terms and subject to the conditions of this Agreement, at
the Closing (as defined below), the Exchange shall take place, each Holder shall
deliver to the Company all of its original Old Warrants duly endorsed for
transfer to the Company (or in lieu thereof shall deliver an affidavit and
indemnity acceptable to the Company in the event of a lost Old Warrant), and the
Company shall issue to such Holder the applicable New Warrants being issued in
exchange therefor. Notwithstanding the foregoing (i) effective as of the Closing
all of the Old Warrants shall be and shall be deemed to be automatically
terminated and canceled without any further action, and each Holder shall
thereafter only have a right to receive its applicable New Warrant and (ii) if
an Old Warrant cannot be delivered because it is in the custody of its prime
broker, a Holder may deliver a cancelled Old Warrant within ten (10) Business
Days of Closing.

2. Closing of the Exchange. The closing (the “Closing”) of the Exchange
contemplated by this Agreement shall occur at the offices of O’Melveny & Myers
LLP, 1999 Avenue of the Stars, Suite 700, Los Angeles, California 90067 at 7:00
a.m. (California time) automatically, immediately prior to the Series 6 Closing,
or at such other location, date and time as the parties may mutually agree in
writing (such time and date, the “Closing Date”). For purposes hereof, the
“Series 6 Closing” means the closing of the purchase and sale of shares of the
Company’s Series 6 Preferred Stock and certain warrants to purchase shares of
the Company’s Common Stock pursuant to the Securities Purchase Agreement of even
date herewith by and among the Company and the purchasers of such securities.



--------------------------------------------------------------------------------

3. Representations and Warranties of the Holders. Each Holder represents and
warrants that, as of the date hereof and as of the Closing Date:

(a) Such Holder is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Such Holder has all requisite
corporate or other similar power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby. All corporate acts and other
proceedings required to be taken by such Holder to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly and properly taken. This
Agreement is a duly authorized, valid and binding agreement, enforceable against
such Holder in accordance with its terms. This Agreement has been duly executed
and delivered by such Holder.

(b) Such Holder owns the Old Warrants represented by the warrant numbers listed
opposite such Holder’s name on Schedule A attached hereto, free and clear of any
liens, security interests, options, charges, pledges, claims, or other
encumbrances or restrictions of any kind other than restrictions under
applicable securities laws (“Encumbrances”) and has full power and authority to
deliver such Old Warrants to the Company in the Exchange. Upon delivery to the
Company of such Old Warrants and upon such Holder’s receipt of the applicable
New Warrants, good and valid title to such Old Warrants will pass to the
Company, free and clear of any Encumbrances, other than those arising from acts
of the Company.

(c) Such Holder is an institutional “accredited investor” as defined under
Regulation D under the Securities Act (“Regulation D”) and/or meets the
definition of “qualified institutional buyer” as defined in Rule 144A(a)(1)
under the Securities Act, and is not an entity formed for the sole purpose of
acquiring the New Warrants and the shares of Common Stock issuable upon exercise
thereof. Such Holder is not required to be registered as a broker-dealer under
Section 15 of the Securities Exchange Act of 1934, as amended.

(d) Such Holder has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the New Warrants and the shares of Common Stock
issuable upon exercise thereof, and has so evaluated the merits and risks of
such investment. Such Holder has had access to such information as it has deemed
necessary in order to conduct any due diligence it has determined it wants to do
in connection with the Exchange and its decision to participate in the Exchange.
Such Holder is able to bear the economic risk of an investment in the New
Warrants and the shares of Common Stock issuable upon exercise thereof and is
able to afford a complete loss of such investment. Such Holder understands that
nothing in this Agreement, the New Warrants or any other materials presented to
such Holder in connection with the purchase and sale of the New Warrants and the
shares of Common Stock issuable upon exercise thereof constitutes legal, tax or
investment advice. Such Holder acknowledges that it must rely on legal, tax and
investment advisors of its own choosing in connection with its acquisition of
the New Warrants and the shares of Common Stock issuable upon exercise thereof.

 

2



--------------------------------------------------------------------------------

(e) Such Holder is acquiring the New Warrants and the shares of Common Stock
issuable upon exercise thereof for its own account, in the ordinary course of
its business and not with a view toward, or for resale in connection with, the
public sale or distribution thereof in a manner that would violate the
Securities Act. Such Holder is not acquiring the New Warrants or the shares of
Common Stock issuable upon exercise thereof as a result of any “general
solicitation” or “general advertising,” as such terms are used in Regulation D,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

(f) Such Holder has read and understands Rule 144 promulgated under the
Securities Act and further understands that until such time as the same are no
longer required under applicable requirements of the Securities Act or
applicable state securities laws, the New Warrants and the shares of Common
Stock issuable upon exercise thereof shall be restricted securities within the
meaning of the federal securities laws and the New Warrants and any certificates
representing the shares of Common Stock issuable upon exercise thereof, and all
certificates or other instruments issued in exchange therefor or in substitution
thereof, shall bear a customary restrictive legend substantially in the form set
forth below, and that the Company will make a notation on its records and give
instructions to its transfer agent in order to implement the restrictions on
transfer set forth and described therein:

“The Securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as amended
(the “Securities Act”), and may not be offered, sold, pledged or hypothecated
absent registration of such transaction pursuant to the Securities Act or
pursuant to an available exemption therefrom.”

(g) If such Holder is an individual, then such Holder resides at the address of
such Holder set forth on Schedule A. If such Holder is a partnership,
corporation, limited liability company or other entity, then the office or
offices of such Holder in which its principal place of business where its
investment decision was made with respect to the transactions contemplated by
this Agreement is located at the address of such Holder set forth on Schedule A.

4. Representations and Warranties of the Company. The Company represents and
warrants that, as of the date hereof and as of the Closing Date:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Washington. The Company has all
requisite corporate power and authority to enter into this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. All corporate acts and other proceedings required to be taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
properly taken. This Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

3



--------------------------------------------------------------------------------

(b) Neither the Company, nor any person acting on its behalf and at its
direction, (i) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer
and sale of the New Warrants or the issuance of the shares of Common Stock
issuable upon exercise of the New Warrants, (ii) has made, directly or
indirectly, any offers or sales of any security or solicited any offers to buy
any security, under circumstances that would cause the offer and sale of the New
Warrants hereunder or the issuance of the shares of Common Stock issuable upon
exercise of the New Warrants to be integrated with prior offerings by the
Company for purposes of the Securities Act in a manner that would require
registration of such offer and sale under the Securities Act, or (iii) will take
any action or steps referred to in clause (ii) above that would cause the offer
and sale of the New Warrants hereunder or the issuance of the shares of Common
Stock issuable upon exercise of the New Warrants to be integrated with future
offerings by the Company in a manner that requires registration of such offer
and sale under the Securities Act.

(c) Assuming the accuracy of the representations and warranties of the Holders
contained herein, the issuance of the New Warrants and the shares of Common
Stock issuable upon exercise thereof is exempt from the registration
requirements of Section 5 of the Securities Act.

5. Further Agreements.

(a) At least two business days prior to the Closing Date, each Holder will
provide the Company with written instructions regarding the name and
denominations in which the applicable New Warrants shall be issued. Upon
reasonable request of the Company, each Holder will execute and deliver such
additional documents and take such further actions as are necessary or desirable
to effect the Exchange. No Holder will take any action to sell, assign,
transfer, pledge, hypothecate or otherwise dispose of or subject to any
Encumbrance any of such Holder’s Old Warrants prior to their delivery to
Company.

(b) The Company shall take such action as it shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Exchange under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification). The Company shall make all
filings and reports relating to the Exchange required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.

(c) Each party agrees that no other party nor any representative thereof has
made any representation or warranty, express or implied, of any nature
whatsoever, relating to the transactions contemplated by this Agreement, except
only for the representations and warranties expressly included in this
Agreement.

 

4



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed given (i) when delivered personally, (ii) one
business day after being delivered to a nationally recognized overnight courier
or (iii) when sent by facsimile (with confirmation of transmission received by
the sender) to the parties at the addresses set forth below (or at such other
address as shall be specified by like notice):

If to the Company:

Cell Therapeutics, Inc.

501 Elliott Avenue West, Suite 400

Seattle, Washington 98119

Attention: Louis A. Bianco

Facsimile No.: (206) 272-4317

If to a Holder:

Such Holder’s address set forth on Schedule A attached hereto.

(b) Neither this Agreement nor any of the terms hereof may be amended,
supplemented, waived or modified with respect to a Holder except by an
instrument in writing signed by the Company and such Holder.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York. Any legal action or proceeding with respect to
this Agreement or the Exchange shall be brought in the courts of the State of
New York or of the United States located in New York County, New York. By
executing and delivering this Agreement, the Company and each Holder irrevocably
agrees to the jurisdiction of those courts and waives any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, which the Company or such Holder may now or hereafter have to the
bringing of any action or proceeding in such courts in respect of this Agreement
or the Exchange. IN ANY ACTION, SUIT OR PROCEEDING IN ANY JURISDICTION BROUGHT
BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

(d) This Agreement may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(e) This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof. The parties acknowledge that there have
been no prior agreements with respect to the solicitation of any Old Warrants or
the exchange thereof, or the issuance of any of the New Warrants in exchange
therefor.

(f) Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by the Company or the Holders without the prior
written consent of the other parties.

 

5



--------------------------------------------------------------------------------

(g) All costs and expenses incurred in connection with the preparation and
execution of this Agreement shall be paid by the party incurring such costs and
expenses.

(h) If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement and
the balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforced in accordance with its terms to the maximum
extent permitted by law.

(i) The parties acknowledge that any applicable law that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. If any claim is made
by a party relating to any conflict, omission or ambiguity in the provisions of
this Agreement, no presumption or burden of proof or persuasion will be implied
because this Agreement was prepared by or at the request of any party or its
counsel.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

This Agreement is hereby confirmed and accepted by the parties hereto as of the
date first written above.

 

CELL THERAPEUTICS, INC. By:  

 

 

James A. Bianco, M.D.

Chief Executive Officer

[Signature page to Exchange Agreement.]



--------------------------------------------------------------------------------

This Agreement is hereby confirmed and accepted by the parties hereto as of the
date first written above.

 

  HOLDER     Name of Holder:  

 

 

  Signature of Authorized Signatory of Holder:  

 

 

  Name of Authorized Signatory:  

 

 

  Title of Authorized Signatory:  

 

[Signature page to Exchange Agreement.]



--------------------------------------------------------------------------------

SCHEDULE A

(see attached)

 

Schedule A-1



--------------------------------------------------------------------------------

EXHIBIT A

NEW WARRANT

(see attached)

 

Exhibit A-1